       Case 1:20-cv-01061-NONE-JLT Document 5 Filed 08/18/20 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   JEAN ABBOTT, et. al,                           ) Case No.: 1:20-cv-01061 NONE JLT
                                                    )
12                 Plaintiffs,                      ) ORDER CLOSING ACTION
                                                    )
13          v.                                      ) (Doc 4)
                                                    )
14   UNITED STATES OF AMERICA,
                                                    )
15                 Defendant.                       )
                                                    )
16
17          The plaintiffs have filed a voluntary dismissal under Federal Rules of Civil Procedure Rule

18   41(a). (Doc. 4) Accordingly, the Clerk of Court is DIRECTED to close this action.

19
20   IT IS SO ORDERED.

21      Dated:    August 17, 2020                           /s/ Jennifer L. Thurston
22                                                   UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28
